Citation Nr: 0112438	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service form November 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was previously before the 
Board in July 2000 when it was remanded for further 
development.  Unfortunately, as discussed below, another 
remand is required.


REMAND

The veteran's representative has requested that this case 
again be remanded.  The Board will remand the claim to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103) (hereinafter, "the VCAA"), as this claim 
was pending as of the date of passage of this law, November 
9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) specifically held that all provisions 
of the VCAA are potentially applicable to claims pending on 
the date of the VCAA's enactment, and that concerns of 
fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority (the Board and RO).  See Holliday v. 
Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 2001).  
Regarding its authority to review the Board's decision on 
appeal, the Court in Holliday stated that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for the Secretary to provide 
notice to the claimant as to what was required for a claim to 
be successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id.  The Board 
must therefore remand the appealed claim because it has not 
been developed at the RO-level under the VCAA provisions.  
Id.; see also VAOPGCPREC 3-2001, dated January 21, 2001 
(addresses readjudication of finally denied claims under the 
VCAA).

Furthermore, while the RO obtained the veteran's treatment 
records from the Gulfport/Biloxi VA Medical Center (VAMC), it 
does not appear that his treatment records from the Vet 
Center have been requested.  See VA treatment note, dated 
March 12, 1998.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

The veteran should also be asked to provide the names and 
addresses, approximate dates of treatment or consultation, 
and appropriate releases for any private care providers, 
including John J. McClosky, M.D. in Pascagoula, who have 
examined or treated him for PTSD since his separation from 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, the RO should schedule the veteran for an afternoon 
appointment for a personal hearing before a hearing officer 
at the RO.    

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers (including, but not 
limited to John J. McClosky, M.D. in 
Pascagoula) who treated the veteran 
for PTSD since his separation from 
service to the present; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the Biloxi/Gulfport VAMC 
and the Vet Center) at which the 
veteran received treatment or 
evaluation for PTSD since his 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information, 
including from the Biloxi/Gulfport VAMC 
and the Vet Center.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Schedule the veteran for an afternoon 
appointment for a personal hearing before 
a hearing officer at the RO.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that no 
other notification or development action, 
in addition to that directed above, is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

6.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

7.  If the benefit sought on appeal remain 
denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


